Citation Nr: 1032581	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  05-19 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a stomach condition 
and/or bowel and intestinal disorder, to include as due to 
undiagnosed illness.  

2.  Entitlement to service connection for a skin condition, to 
include as due to undiagnosed illness.
 
3.  Entitlement to service connection for joint pain, to include 
as due to undiagnosed illness.

4.  Entitlement to service connection for memory problems, to 
include as due to undiagnosed illness. 


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to August 1991, 
during peacetime and the Persian Gulf War.  The Veteran served in 
the Southwest Asia theater of operations from September 15, 1990, 
to March 31, 1991.      

This appeal comes before the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA), Nashville, Tennessee, Regional Office 
(RO).  The Veteran disagreed with such decision and subsequently 
perfected an appeal.   

The Board notes that the Veteran requested a hearing before a 
member of the Board sitting at the RO (Travel Board) and was 
notified that a hearing was scheduled for November 2005.  See 
October 2005 Board Hearing Notification Letter; see also July 
2005 Report of Contact," VA Form 119.  The Veteran through his 
representative subsequently requested that the RO "reschedule" 
such hearing.  See November 2005 Memorandum from the Veteran's 
Representative.  In a May 2007 "Statement of Accredited 
Representative in Appealed Case," VA Form 646, the Veteran 
requested that the RO to "cancel" his hearing request.  As 
such, the Board finds that the Veteran's hearing request is 
withdrawn. 

In November 2007 and December 2008, the Board remanded this claim 
for additional development, to include determining the Veteran's 
dates of active duty service in the Southwest Asia theater of 
operations, obtaining service treatment records (STRs) not 
already of record, specifically records dated during the 
Veteran's service in the Southwest Asia theater of operations, 
and affording the Veteran a VA examination to determine the 
extent and etiology of his claimed conditions.  The appeal has 
now been returned for further review by the Board.  As will be 
discussed herein, the Board finds that the agency of original 
jurisdiction (AOJ) substantially complied with the November 2007 
and December 2008 remand orders with regard to service connection 
claims for a stomach condition and a bowel and intestinal 
disorder (also claimed as due to undiagnosed illness), and no 
further action is necessary in this regard.  See D'Aries v. 
Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998), where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 
1377 (2002).

The Board notes that although the Veteran claimed and perfected 
an appeal as to the issues of entitlement to service connection 
for a stomach condition and a bowel and intestinal disorder 
separately, the Board has herein combined these issues.  In this 
regard, the Board notes that the Veteran is not diagnosed with 
any stomach, bowel, and/or intestinal disability; however, the 
Veteran has gastrointestinal symptoms, to include abdominal pain 
and diarrhea.  Under the regulations governing the ratings of 
disabilities of the digestive system, ratings under diagnostic 
codes 7301 to 7329, and other diagnostic codes listed, will not 
be combined with each other, and a single evaluation will be 
assigned under the diagnostic code which reflects the predominant 
disability picture.  38 C.F.R. § 4.114 (2009).  Thus, the issues 
of entitlement to service connection for a stomach condition and 
a bowel and intestinal disorder are herein combined, and such 
issue is appropriately captioned above.  

The issues of entitlement to service connection for joint pain 
and memory problems (to include as due to undiagnosed illness) 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran has active service in the Southwest Asia Theater 
of operations during the Persian Gulf War.     

2.  Post-service, the Veteran was not diagnosed with any stomach, 
bowel, and/or intestinal disability; however, upon most recent 
examination in May 2009, the Veteran continued to complain of 
such symptoms as abdominal pain and diarrhea.     

3.  Post-service, the Veteran was not diagnosed with any skin 
disability; however, upon most recent examination in May 2009, 
the Veteran continued to complain of such symptoms as 
intermittent rash of the arms and legs.  

4.  There is affirmative evidence that the Veteran's undiagnosed 
illness manifested by abdominal pain and diarrhea was not 
incurred during active military, naval or air service in the 
Southwest Asia theater of operations during the Persian Gulf War.

5.  There is affirmative evidence that the Veteran's undiagnosed 
illness manifested by intermittent rash of the arms and legs was 
not incurred during active military, naval or air service in the 
Southwest Asia theater of operations during the Persian Gulf War.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for a stomach 
condition and/or a bowel and intestinal condition, to include as 
the result of an undiagnosed illness other qualifying, chronic 
disability, are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.317 
(2009).

2.  The criteria for an award of service connection for a skin 
condition, to include as the result of an undiagnosed illness 
other qualifying, chronic disability, are not met.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.317 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by June 2003 and March 2006 
letters.  These letters fully addressed all three notice 
elements; informed the Veteran of what evidence was required to 
substantiate his service connection claims; and of the Veteran's 
and VA's respective duties for obtaining evidence.  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, that will assist in 
substantiating or that is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In an attachment to the March 2006 notice letter, the RO also 
advised the Veteran as to how disability ratings and effective 
dates are awarded, as required in Dingess.  See 19 Vet. App. at 
486.  While the March 2006 notice letter was issued after the 
initial rating decision in September 2003, the United States 
Court of Appeals for the Federal Circuit has held that VA could 
cure such a timing problem by readjudicating the appellant's 
claim following a compliant VCAA notification letter.  Mayfield 
v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The 
Court clarified that the issuance of a statement of the case 
could constitute a readjudication of the appellant's claim.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant 
case, after the March 2006 notice letter was issued, the 
Veteran's claim was readjudicated in the March 2007, January 
2008, and July 2009 supplemental statements of the case.  
Therefore, any defect with respect to the timing of the VCAA 
notice has been cured. 

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of STRs and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

Further, if the VA determines that VA medical examinations or 
opinions are necessary to decide a claim, the VA must provide 
such examination.  38 C.F.R. 
§ 3.159(c)(4).  A VA medical examination is necessary if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim.  Id.    

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
this case, the claims file contains the Veteran's STRs, VA 
medical evidence, private medical evidence, and the statements 
submitted by or on behalf of the Veteran.  

The Veteran was afforded and underwent a Compensation and Pension 
(C&P) examination to determine the extent and etiology of any 
stomach/bowel/intestinal and skin disabilities at the VA Medical 
Center (VAMC) in Nashville, Tennessee, in May 2009.  The Board 
acknowledges the Veteran's argument that the May 2009 VA 
examination regarding the stomach, bowel, and/or intestinal 
disability is flawed and/or inadequate because the examiner did 
not give the Veteran "alternative tests" to determine if he had 
any stomach/bowel/intestinal disability after he refused a 
colonoscopy, and thus, he should be afforded a new examination.  
See July 2010 "Informal Brief of Appellant in Appealed Case."  
However, such argument is without merit.  The purpose of any 
testing requested during the May 2009 VA examination was to 
address whether any current stomach/bowel/intestine disability 
exists; however, pursuant to the VCAA, a medical opinion should 
be obtained if the evidence shows the presence of a current 
disability, and indicates the disability may be associated with 
service.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(c)(4) (2009).  The Veteran has provided no evidence of a 
current stomach/bowel/intestinal disability.  The duty to assist 
is not invoked where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."   38 U.S.C.A. 
§ 5103A(a)(2); see also Charles v. Principi, 16 Vet. App. 370 
(2002).  In addition, the duty to assist is not a one-way street.  
If a Veteran wishes help in developing his claim, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining evidence.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the 
Board finds that a remand is not necessary in order to afford the 
Veteran another VA examination regarding the stomach and bowel 
and intestinal disorder.   

As noted, the Veteran requested a hearing before the Board 
sitting at the RO; however, he subsequently requested that the RO 
reschedule such hearing.  the Veteran requested that the RO to 
"cancel" his hearing request.  See May 2007 "Statement of 
Accredited Representative in Appealed Case," VA Form 646.  Thus, 
the Board considers his hearing request withdrawn.  
Significantly, the record does not otherwise indicate any 
additional obtainable evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the veteran in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria and Analysis

The Veteran is seeking service connection for a stomach condition 
and a bowel and intestinal disorder, which he maintains was 
incurred in-service.  The Veteran is also seeking service 
connection for a skin condition, which he maintains was incurred 
in-service.  In the alternative, the Veteran also claims that his 
stomach/bowel/intestinal condition and skin condition were 
incurred as a result of to an undiagnosed illness or other 
qualifying, chronic disability, pursuant to 38 U.S.C.A. § 1117, 
as a result of his service in Southwest Asia.  

General Service Connection Claim  

Generally, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability or injury, there 
must be medical evidence of a current disability, medical or lay 
evidence of in-service incurrence or aggravation of a disease or 
injury, and medical evidence linking the current disability to 
that in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992). 

The Court held that the requirement that a current disability be 
present is satisfied when a claimant has a disability at the time 
the claim is filed, or during the pendency of that claim, even if 
the disability resolves prior to the VA's adjudication of the 
claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  
In making all determinations, the Board must fully consider the 
lay assertions of record.  Lay assertions may serve to support a 
claim for service connection by establishing the occurrence of 
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a) 
(West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  A 
layperson is competent to report on the onset and continuity of 
his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994) (a veteran is competent to report on that of which he 
or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has clarified that lay evidence can be 
competent and sufficient to establish a diagnosis or etiology 
when (1) a lay person is competent to identify a medical 
condition; (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The Board's duty is to assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of the evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
The reasonable doubt must be in the range of probability and more 
than pure speculation or remote possibility.  38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Stomach, Bowel, Intestinal Condition Claim

In this case, the Veteran is seeking service connection for a 
stomach condition and a bowel and intestinal disorder, which he 
maintains were incurred during his active service.  However, 
review of the record shows no diagnosis of any stomach, 
intestinal, and/or bowel disability.  

The Veteran's post-service records, including VA and private 
medical treatment, are negative for diagnosis of any condition of 
the digestive system.  There is no current disability; thus, the 
first element of the service connection claim has not been 
satisfied.  

In this regard, although the Veteran was diagnosed with gastritis 
in-service (see July 1987 Chronological Record of Medical Care), 
no further complaints, treatment, and/or diagnoses of such 
disability followed.  Further, review of the Veteran's post-
service treatment records includes complaints of abdominal pain 
as early as 2001.  See April 2001 Private Treatment Record from 
Dr. H.B.; June 2002 Private Treatment Record from Dr. H.B.; July 
2002 Private Treatment Record from Dr. H.B.; May 2003 Private 
Treatment Record from Dr. H.B.; August 2004 VA Examination 
Report; May 2009 VA Examination Report.  However, the Veteran was 
never diagnosed with any stomach, bowel, and/or intestinal 
disability at the time he filed his claim or during the pendency 
of his appeal.  See also May 2009 VA Examination Report (noting 
no diagnosis of any stomach, bowel, and/or intestinal 
disability).  Further review of the Veteran's claims folder 
contains no further post-service treatment records regarding the 
Veteran's claimed stomach, bowel, and/or intestinal disability.  
The Court held that the requirement that a current disability be 
present is satisfied when a claimant has a disability at the time 
the claim is filed, or during the pendency of that claim, even if 
the disability resolves prior to the VA's adjudication of the 
claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) 
(emphasis added).  In this case, the Veteran filed service 
connection claims for a stomach condition and a bowel and 
intestinal disorder in June 2003.  Thus, based on the above 
discussed evidence, the Veteran was not diagnosed with any 
stomach, bowel, and/or intestinal disability at the time he filed 
his claim or during the pendency of his claim.  

Congress specifically limits entitlement for service-connected 
disease or injury to cases where incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim for service connection.  See Brammer, 
3 Vet. App. at 225.  Thus, in this case, without evidence of a 
current clinical diagnosis, direct service connection for ulcers 
must be denied.  

Further, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez- Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, vacated and remanded in part sub nom. 
Sanchez- Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Thus, while the Veteran complained of stomach pain and bowel 
problems, the medical evidence fails to show that he currently 
has any stomach, bowel, and/or intestinal disability to account 
for his complaints.  Absent a finding of a current stomach, 
bowel, and/or intestinal disability that can be related to 
service, there is no basis to grant service connection.

The Board concludes that a stomach condition and/or a bowel and 
intestinal disorder were not incurred in or aggravated by 
service.  The benefit-of-the-doubt doctrine has been considered; 
however, as the preponderance of the evidence is against the 
claims, it is inapplicable in the instant appeal.  38 U.S.C.A. § 
5107(b); see also Gilbert, 1 Vet. App. at 54.     



Skin Condition Claim

The Veteran is also seeking service connection for a skin 
condition, which he maintains was incurred during his active 
service.  However, review of the record shows no diagnosis of any 
skin disability.  

The Veteran's post-service records, including VA and private 
medical treatment, are negative for diagnosis of any condition of 
the skin.  There is no current disability; thus, the first 
element of the service connection claim has not been satisfied.  

In this regard, although the Veteran was diagnosed with tinea 
cururis of the legs in-service (see October 1988 Chronological 
Record of Medical Care; May 1991 Screening Note of Acute Medical 
Care), the Veteran's post-service treatment records are negative 
for any diagnosis of any skin disability of the arms and legs at 
the time he filed his claim or during the pendency of his appeal.  
See June 2000 Private Treatment Record from Rivergate Dermatology 
(noting pruritis of the back; August 2004 VA Examination Report; 
May 2009 VA Examination Report (noting no diagnosis of any skin 
disability).  Further review of the Veteran's claims folder 
contains no further post-service treatment records regarding the 
Veteran's claimed skin disability.  The Court held that the 
requirement that a current disability be present is satisfied 
when a claimant has a disability at the time the claim is filed, 
or during the pendency of that claim, even if the disability 
resolves prior to the VA's adjudication of the claim.  McClain, 
21 Vet. App. at 321 (emphasis added).  In this case, the Veteran 
filed a service connection claim for a skin condition in June 
2003.  Thus, based on the above discussed evidence, the Veteran 
was not diagnosed with any skin disability at the time he filed 
his claim or during the pendency of his claim.  

Congress specifically limits entitlement for service-connected 
disease or injury to cases where incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim for service connection.  See Brammer, 
3 Vet. App. at 225.  Thus, in this case, without evidence of a 
current clinical diagnosis, direct service connection for ulcers 
must be denied.  

Further, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez- Benitez, 13 Vet. App. at 282.  Thus, while 
the Veteran complained of an intermittent rash of the arms and 
legs and itching, the medical evidence fails to show that he 
currently has any skin disability to account for his complaints.  
Absent a finding of a current skin disability that can be related 
to service, there is no basis to grant service connection.

The Board concludes that a skin condition was not incurred in or 
aggravated by service.  The benefit-of-the-doubt doctrine has 
been considered; however, as the preponderance of the evidence is 
against the claims, it is inapplicable in the instant appeal.  38 
U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. at 54.     

38 U.S.C.A. § 1117 Claim  

Alternatively, the Veteran claims that his 
stomach/bowel/intestinal condition and skin condition were 
incurred as a result of to an undiagnosed illness or other 
qualifying, chronic disability, pursuant to 38 U.S.C.A. § 1117, 
during his service in Southwest Asia.  

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a degree 
of 10 percent or more not later than December 31, 2011, following 
such service.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.317 (2009).  

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 
1117 is a chronic disability resulting from (A) an undiagnosed 
illness, (B) a medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome (CFS), fibromyalgia, or 
irritable bowel syndrome) that is defined by a cluster of signs 
or symptoms, or (C), any diagnosed illness that the Secretary 
determines in regulation prescribed under subsection (D) warrants 
a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 
38 C.F.R. § 3.317(a)(2)(i)(B)(1).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  Disabilities that have 
existed for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a six-
month period will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability resulting 
from an undiagnosed illness referred to in this section shall be 
rated using evaluation criteria from the VA's Schedule for Rating 
Disabilities for a disease or injury in which the functions 
affected, anatomical localization, or symptomatology are similar.  
A disability referred to in this section shall be considered 
service-connected for the purposes of all laws in the United 
States.  38 C.F.R. § 3.317(a)(2-5).

Signs or symptoms which may be manifestations of an undiagnosed 
illness include, but are not limited to, fatigue, signs or 
symptoms involving the skin, headaches, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight loss, 
or menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section, however, if 
there is affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf War; 
or if there is affirmative evidence that an undiagnosed illness 
was caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty in 
the Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or if there is affirmative 
evidence that the illness is the result of the Veteran's own 
willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).

Here, upon consideration of the Veteran's STRs and post-service 
medical records, the Board finds that that there is affirmative 
evidence that the Veteran's undiagnosed illnesses manifested by 
gastrointestinal symptoms and skin symptoms, to include abdominal 
pain, diarrhea, and intermittent rash of the legs and arms, were 
not incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf War.  
See 38 C.F.R. § 3.317(c).  In this regard, the Veteran's STRs 
include treatment records containing complaints of stomach pain 
and gastritis as early as 1987 and complaints of rash of the legs 
and thighs and tinea cururis as early as 1988 prior to the 
Veteran's service in the Southwest Asia theater of operations 
during the Persian Gulf War.  See July 1987 Chronological Record 
of Medical Care; October 1988 Chronological Record of Medical 
Care.  Thus, inasmuch as the evidence of record reflects that the 
Veteran's undiagnosed illnesses manifested by abdominal pain, 
diarrhea, and intermittent rash of the legs and arms, were not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf War, 
service connection for such symptoms as due to an undiagnosed 
illness cannot be established. 

Accordingly, the weight of the evidence demonstrates that the 
Veteran's stomach/bowel/intestinal condition and skin condition 
were not as a result of an undiagnosed illness or other 
qualifying, chronic disability during his service in Southwest 
Asia.  As the preponderance of the evidence is against the 
Veteran's claims, the benefit of the doubt doctrine does not 
apply and the claim must be denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a stomach condition and/or 
a bowel and intestinal disorder, to include as due to undiagnosed 
illness, is denied.

Entitlement to service connection for a skin condition, to 
include as due to undiagnosed illness, is denied.




REMAND

The Veteran is also seeking service connection for joint pain and 
memory problems (to include as due to undiagnosed illness).  
Although the Board regrets the additional delay, further 
development is necessary prior to analyzing the claims on the 
merits.  

As noted, in a December 2008 remand, the Board determined that 
further development was required, and remanded the service 
connection claims to the RO/AMC for a new VA examination to 
determine the current extent and etiology of inter alia the 
Veteran's skin condition, joint pain, and memory problems.  
Specifically, the Board directed the RO to afford the Veteran 
with a new VA examination that:  (a) identified whether the 
Veteran exhibits a current/recurrent condition of the joints and 
a current disability manifested by memory loss; (b) for any 
current condition identified in (a), please state whether there 
is a known clinical diagnosis to which the Veteran's symptoms are 
attributable, and clearly identify any such diagnoses; and (c) if 
a known clinical diagnosis is rendered for any disability 
identified in (a), opine as to whether it is more likely than not 
(probability greater than 50 percent); at least as likely as not 
(probability of 50 percent); or less likely than not (probability 
less than 50 percent) that the identified disability had its 
onset during service, or is otherwise attributable to military 
service.  See December 2008 Board Remand.  The Board also 
requested that the claims file must be forwarded for review by 
the examiner, and a complete rationale for each opinion must be 
provided.  See id. 
  
Review of the claims folder reveals that the Veteran was provided 
with a new VA examination regarding his joint pain and memory 
problems, on May 2009.  However, the Board finds that this 
examination is inadequate and/or incomplete for the following 
reasons.  

With regard to the joint pain claim, although the examiner 
assessed osteoarthritis of the bilateral knees and bilateral 
elbows, he failed to provide an opinion regarding whether the 
Veteran's bilateral elbow osteoarthritis was related to the 
Veteran's service or any incident therein, and failed to provide 
a complete rationale for the negative opinion regarding the 
Veteran's bilateral knee osteoarthritis.  In this regard, the VA 
examiner opined that the Veteran's bilateral elbow osteoarthritis 
"may be related to heavy labor in-service" but he is unable to 
provide such an opinion "without resort to mere speculation."  
Further, the examiner opined that the Veteran's bilateral knee 
osteoarthritis "is less likely as not caused by the result of 
service" on the basis that there was "no evidence of knee 
complaints" in the Veteran's STRs and that the disability did 
not develop until after the Veteran's discharge from service.  
See May 2009 VA Examination Report.  Review of the evidence of 
record reveals that the examiner's rationale for the negative 
opinion is contrary to the evidence of record.  In this regard, 
review of the Veteran's STRs contain various complaints of left 
knee pain in-service, contrary to the examiner's notation 
otherwise.  See November 1986 Screening Note of Acute Medical 
Care (notation of left knee pain complaints and possible 
retropatella knee pain); September 1987 Consultation Sheet 
(notation of left knee pain complaints after playing basketball 
and assessment of retropatella knee pain); March 1988 Emergency 
Care and Treatment Report (notation of complaints of left knee 
pain); March 1988 Chronological Record of Medical Care (notation 
of complaints of pain in the lateral aspect of the knee after 
playing basketball).   Thus, the examiner's rationale is based on 
an inaccurate reading of the record and is not enough to support 
the negative nexus opinion.  

With regard to the Veteran's memory problems claim, the examiner 
assessed the Veteran with depressive disorder NOS (not otherwise 
specified), but failed to indicate whether the Veteran had any 
memory deficits associated with such disability.  In this regard, 
the examiner indicated that the Veteran was "scheduled for 
neuropsychological testing" to determine whether any impairments 
of remote, recent, or immediate memory exist.  See May 2009 VA 
Mental Disorders Examination Report.  The claims file is negative 
for the results of such testing.  Thus, the Veteran should be 
afforded another examination to determine whether he has any 
disability manifested by memory loss, and if so, whether such 
disability is related to his service or any incident therein.
  
The fulfillment of the duty to assist requires a thorough and 
contemporaneous medical examination that considers prior medical 
examinations and treatment in order to conduct a complete 
evaluation of the Veteran's claim.  38 C.F.R. § 4.2 (2009).  
Where further evidence, or clarification of the evidence, is 
needed for proper appellate decision-making, a remand to the RO 
is required.  38 C.F.R. 
§ 19.9(a)(1) (2009).  Therefore, either an addendum to the VA 
examination report or a new VA examination is necessary to 
ascertain whether the Veteran's bilateral knee osteoarthritis and 
bilateral elbow osteoarthritis is related to service.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4) (2009).  Further, a new examination is necessary to 
ascertain whether the Veteran has a disability manifested by 
memory problems.  See id.
  
Accordingly, the case is REMANDED for the following action:

1. The claims folder should be returned 
the same VA examiner who conducted the May 
2009 VA joints examination at Nashville 
VAMC for an addendum containing an opinion 
as to whether the Veteran's bilateral 
elbow osteoarthritis and bilateral knee 
osteoarthritis are related to service.  

The VA examiner should render an opinion as 
to whether it is at least as likely as not 
(50 percent probability or greater) that 
the bilateral elbow osteoarthritis is 
related to the Veteran's service.
A complete rationale should be provided 
for any opinion.  

The VA examiner should also render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the bilateral knee 
osteoarthritis is related to the Veteran's 
service.
A complete rationale should be provided 
for any opinion.  The examiner should 
reconcile any opinion with the Veteran's 
STRs, specifically November 1986 Screening 
Note of Acute Medical Care (notation of 
left knee pain complaints and possible 
retropatella knee pain); September 1987 
Consultation Sheet (notation of left knee 
pain complaints after playing basketball 
and assessment of retropatella knee pain); 
March 1988 Emergency Care and Treatment 
Report (notation of complaints of left 
knee pain); and March 1988 Chronological 
Record of Medical Care (notation of 
complaints of pain in the lateral aspect 
of the knee after playing basketball).      

The claims folder should be made available 
to the examiner for review.  The entire 
claims file must be reviewed by the 
examiner in conjunction with examination 
and the report should state that such 
review has been accomplished.  

If the May 2009 VA examiner is not 
available, the Veteran should be provided 
a new VA examination regarding his joint 
pain, to include pain of the bilateral 
wrists, bilateral elbows, bilateral 
ankles, and bilateral knees.  The examiner 
should provide an opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that any current 
disability manifested by joint pain of the 
wrist, ankles, elbows, and knees, 
including bilateral elbow osteoarthritis 
and bilateral knee osteoarthritis, is 
related to the Veteran's service.  

A complete rationale should be provided for 
any opinion.  The examiner should reconcile 
any opinion with the Veteran's STRs, 
specifically November 1986 Screening Note 
of Acute Medical Care (notation of left 
knee pain complaints and possible 
retropatella knee pain); September 1987 
Consultation Sheet (notation of left knee 
pain complaints after playing basketball 
and assessment of retropatella knee pain); 
March 1988 Emergency Care and Treatment 
Report (notation of complaints of left knee 
pain); and March 1988 Chronological Record 
of Medical Care (notation of complaints of 
pain in the lateral aspect of the knee 
after playing basketball).      

The claims folder should be made available 
to the examiner for review.  The entire 
claims file must be reviewed by the 
examiner in conjunction with examination 
and the report should state that such 
review has been accomplished.  

2.  The Veteran should also be provided a 
new VA examination regarding his 
disability manifested by memory loss.  The 
examiner should note whether the Veteran 
has a current disability manifested by 
memory loss.  All tests and studies deemed 
necessary, including neuropsychiatric 
testing, should be completed.  

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent probability or greater) that 
any current disability manifested by 
memory loss, including depressive disorder 
NOS, is related to the Veteran's service.  

A complete rationale should be provided 
for any opinion.  The claims folder should 
be made available to the examiner for 
review.  The entire claims file must be 
reviewed by the examiner in conjunction 
with examination and the report should 
state that such review has been 
accomplished.
3.  Upon completion of the above-requested 
development, the RO should readjudicate 
the Veteran's service connection claims 
for joint pain and memory problems (to 
include as due to undiagnosed illness).  
If the claims remain denied, the Veteran 
and his representative should be provided 
with a Supplemental Statement of the Case 
as to the issues remaining on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2009) failure to cooperate by 
not attending the requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the 



(CONTINUED ON NEXT PAGE)



United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).

To help avoid future remand, the AMC/RO must ensure that all 
requested actions have been accomplished (to the extent possible) 
in compliance with this REMAND. If any action is not undertaken, 
or is taken in a deficient manner, appropriate corrective action 
should be undertaken.  See Stegall v. West, 11 Vet. App. 268 
(1998).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


